DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to amendment filed on 10/22/2020.
Claim(s) 1 – 10 & 12- 32 is/are pending in this application. Claim(s) 1, 24, 29, & 32 is/are independent claim(s). Claims 11 was previously cancelled by the applicant.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is Final.
Response to Arguments
Examiner notes that applicant’s arguments (Please see, Remarks, pages 17-23, Section A – H) against outstanding 103 rejections are directed to the amended features of the independent claims.
A) Regarding independent claim 24, section A, Remarks 2020/10/22, page 17, the Office action currently does not rely on prior cited Bartholomew reference but relies on newly discovered Bheda (US 20190001550 A1, please see US 61766376 filing date: 2013/02/19) reference as discussed during the Examiner initiated interview on 01/28/2021. More specifically, Bheda reference clearly teaches (Please see,  para. 0116, fig. 1 and claim 47 that shows the robotic arm 121 and the end effector 122 causes the syringe/needle 123 to print biomaterial from plurality of directions due to presence of 6DOF robotic arm) amended and argued feature (“the robotic arm is configured to print biomaterial from the syringe from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm”) of the claim 24. Accordingly, new ground of rejection is applied for claim 24 and claims depend on this claim therefore applicant’s arguments against claim 24 are moot.

B) Regarding claim 29, Remarks, section B, reliance of Bartholomew reference is replaced by Bheda reference and thus applicant’s arguments are not applicable to the position taken by the current Office action. Bheda clearly teaches argued feature of “adjustable print stage configured to be automatically adjusted and including a surface to receive a printed material” as fully discussed below.
C) Regarding claim 1, Remarks, section C, page 20, Examiner relies on Bheda reference for the features argued by the applicant.
D) Regarding claim 32, Remarks, section H, page 23, Examiner relies on Bheda reference for the features argued by the applicant. 

Priority
	In view of the provided arguments (Remarks, pages 13-14), the outstanding priority based rejection under 112(a) is withdrawn. Upon reconsideration, Examiner believes # U.S. Pat. App. No. 61/889,856 provides adequate 112 support for the pending claims.
Drawings/Specification/Claim Objections
	In view of the received amendments (see, Remarks, page 16), the outstanding objections to the drawings, specifications and claims are withdrawn.
Double Patenting
	In view of the received terminal disclaimer dated 01/25/2021, the outstanding double patenting rejections are withdrawn.

Claim Rejections - 35 USC § 112(b)
	In view of the received amendments to the claims, the outstanding 112(b) rejections are moot and hence withdrawn.

Claim Rejections - 35 USC § 103
Claim(s) 24 – 26 & 30 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1Murphy et al. (US 20120116568 A1, hereinafter Murphy) in view of Bheda (US 20190001550 A1).

Regarding claim 24, Murphy teaches/suggests a robotic biomaterial dispensing apparatus [one or more of “bioprinters” of Murphy, e.g., “NovoGen MMX.TM. bioprinters” which is commercially available and well-known in the art. Here, the bioprinters performs “processing, i.e. the actual automated delivery/printing of the bio-ink particles into the bio-paper by the bioprinter” of para. 0052] comprising: ([0005, 0017, 0065, 0191]);
a) a robotic -means [a robot that is controlled based on computer configured parameters of “robot speed” (para. 0079) or “printer head”] 
b) a material storage [“a reservoir to contain bio-ink and/or support materials beyond the capacity of the one or more cartridges”] and dispensing system [Murphy’s “means for dispensing the contents of at least one cartridge” ] comprising at least one syringe barrel holder [“a cartridge is a syringe or a needle”, so multiple cartridges means multiple syringes and holder of these cartridge is syringe barrel holder], each barrel holder comprising multiple syringes ([0005, 0067, 0077-0078, 0086 - 0087]); and
c) an adjustable print stage [Murphy’s one or more of “receiving surfaces for receiving one or more structures dispensed from bioprinters”] ([0012, 0070, 0097, 0202]), 
bioprinters like “NovoGen MMX.TM. bioprinter2” are well-known to have housing] ([0018]).
Murphy discloses that “robot speed” of its bioprinter/robotic biomaterial dispensing aparatus can be controlled by a computer with software while performing its bioprinting and utilizing of syringes during bioprinting (Murphy, [0079, 0100]. 
means 
(i) to include a robotic arm and a robotic arm end effector and the end effector [ of the robotic means] configured to grip and secure a syringe barrel, wherein the robotic arm provides movement of a syringe along at least six axes; and (ii) wherein the robotic arm is configured to print biomaterial from the syringe from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm as claimed.
Bheda teaches a robotic material dispensing apparatus [“An apparatus for manufacturing an object” e.g., “Manufacturing system 100”] having a processor/controller used to manufacturing an object comprising a robotic means, wherein the robotic means includes a robotic arm [“one or more robotic arms 121”] and a robotic arm end effector3 [tip area of the arm 121 or components of the arm 121 that provide “degrees of freedom”], the end effector configured to grip and secure a syringe barrel [“extrusion needle 123” is griped/controlled and secured at the tip of the arm 121], wherein the robotic arm provides movement of a syringe [“extrusion needle 123”] along at least six axes [“robotic arm 121 may be configured as a six-axis robotic arm”. Here, the robotic arm is merely an example arm and PHOSITA knows that end effector of the arm are capable of griping] (4Abstract, Fig. 1, [0092, 0016-0119]);
an adjustable print stage [“the turn-table 110”] ([0114]); 
wherein the robotic arm is configured to print [“extrusion needle 123 can deposit material at any location in the build volume of object 151 from any approach angle” and “said multi-axis robotic arm is configured to sequentially deposit said at least said portion of said 3D object”] biomaterial [thermoplastic or fiber type of material are well-known to be used in medical treatment. Furthermore, the system of Bheda is capable of depositing at least one type of biomaterial if it is placed in the extrusion head 122] from the syringe [“the extrusion needle 123”] from a plurality of directions [“from any approach angle.”] onto a surface [the example object 151 is built on the surface of the movable table 110] of the adjustable print stage based on an adjustable movement of the robotic arm ([0016, 0118], Claim 47).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Bheda and Murphy because they both related to fabricating/manufacturing objects/tissue constructs based on the 3D model of the object using a printer head, and incorporate the robotic arm feature of the Bheda in the bioprinter of Murphy to allow printing of its biomaterial as in Bheda’s system. Doing so biomaterial can be dispensed at any location of the fabricating object/tissue construct from any approach angle thereby improving the system of Murphy (Bheda, [0116]). Furthermore, Bheda teaches details for Murphy about implementation details about how 

Regarding claim 25, Murphy in view of Bheda further teaches a method of fabricating a 3-D biological construct comprising utilizing the robotic biomaterial dispensing apparatus according to claim 24 to direct-write dispense one or more biomaterials onto a print substrate by non-sequential planar layering. (Murphy, [0062, 0066, 0070, 0097, 0128- 0129] & Bheda, [0072]).

Regarding claim 26, Murphy in view of Bheda further teaches a method of fabricating a 3-D biological construct comprising utilizing the robotic biomaterial dispensing apparatus according to claim 24 to direct-write dispense one or more biomaterials onto a 3-D print substrate, wherein the robotic arm end effector [the needle is positioned at different angles] positions the dispensing syringe at an angle normal to two or more desired surface positions of the 3-D print substrate (Murphy, [0062, 0066, 0070, 0079] & Fig. 1 of Bheda).

Regarding claim 30, Murphy in view of Bheda further teaches the method of fabricating a 3-D construct comprising utilizing the robotic material dispensing apparatus according to claim 24 to direct-write dispense one or more materials onto a print substrate by non-sequential (not in particular order/sequence) planar layering (Murphy, [0188-0189], & fig. 1 of Bheda).
Regarding claim 31, Murphy in view of Bheda further teaches the method of fabricating a 3-D construct comprising utilizing the robotic material dispensing apparatus according to claim 24 to direct-write dispense one or more materials onto a 3-D print substrate, wherein the robotic arm end effector positions the cartridge at an angle normal to two or more desired surface positions of the 3-D print substrate ((Murphy, [0062, 0066, 0070, 0079, 0204], & Fig. 1 of Bheda).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20190001550 A1) in view of de Smet (US 20090157226 A1). The de Smet reference is reference of the record.

Regarding claim 29, Bheda teaches a robotic material dispensing apparatus [system 100] of fig. 1 comprising:
a robotic arm [robotic arm 121] and a robotic arm end effector [top part of the arm like item element 122 to control the needle 123], the robotic arm end effector configured to grip and secure a cartridge [needle 123], wherein the robotic arm provides movement of the cartridge along at least six axes (Fig. 1, [0116 -0117]); and
an adjustable print stage [“turn-table 110”] configured to be automatically [“drive mechanism 110-1 may comprise a motor arrangement including, but not limited to one or more stepper and/or servo motors” and “rotate the turn-table 110”] adjusted and comprising a surface to receive a printed material [material that makes the object 151] ([0114-115]);
robotic arm end effector to comprise a laser displacement sensor and the adjustable print stage comprising a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor as claimed.
de Smet teaches a robotic system comprising an adjustable print stage, wherein an robot arm end effector [“robot 10 would typically include an end-effector 11”] of the robotic system comprises a laser displacement sensor [“emitter 30 (see FIG. 2 and FIG. 3) generally consists of two lasers 31] and the adjustable print stage comprising a leveling mechanism comprising a manual component [adjusting/calibrating of the “receiver 20” is enhanced (“orientation of the receiver 20 can then be further refined”) by the data from the sensor 30] enhanced by feedback from the laser displacement sensor ([0002, 0019, 0037-0038, 0049, 0109]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of de Smet and Bheda because they both related to a processor/controller controlling the movement of a robotic arm having 6DOF, and an adjustable print stage, and modify the system of Bheda to add a laser displacement sensor in its robotic arm end effector and a leveling mechanism with a manual component in its adjustable print stage using the technique disclosed in de Smet’s system. Doing so the controlling accuracies (e.g., calibration process) while operating the robotic arm end effector (e.g., item element 122) and print stage (i.e., .

Claim(s) 1 – 4, 9- 10, 12- 17, & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Bheda (US 20190001550 A1), and in further view of Stobbe (US 20110223581 A1)The combination of Murphy, Bheda, and Stobbe is referred as MBS hereinafter.

Regarding claim 1, the rejection of claim 24 is incorporated. Therefore only in summary, Murphy teaches a bioassembly system comprising (system of Murphy) ([0065-0066, 0129]);
a tissue modeling component [“a computer module generating a series of commands”] and a robotic bioassembly workstation component [one of the Murphy’s “bioprinter”], a hardware processor [CPU of the computer] coupled to a memory [“Computer Readable Medium”] ([0023, 0099- 0105]),
 the tissue modeling component comprising	 a user interface [“a computer module comprises a graphic user interface (GUI)”], at least one suite of tools [buttons of the computers that can be used by the user to provide “user input”] for performing an object operation5 [“a user defines the content of one or more objects to form a two-dimensional”] selected from creating, editing, modeling, transforming, image property modulating, sketching, print supporting, Software” at the beginning of the para. 0099] executable by a machine [processor of the computer] to facilitate a method for designing a volumetric model [“the three-dimensional visual representation”] of a biological construct at the user interface, the tissue modeling component being operationally linked [“the commands from the software program were provided to the bioprinter”] to the robotic bioassembly workstation component ([0099- 0106, 0204]),
 the robotic bioassembly workstation component [“bioprinter”] comprising ([0065])
 a framed housing comprising
 a multiaxis (more than one axis) robot means [portion of the “printer head” or a robot whose speed is controlled in para. 0063] part of the computer that utilizes “computer code” to use “robot speed” control], a material storage unit [e.g., “a reservoir supplies bio-ink and/or support materials”], a material dispensing system [any means of the bioprinter that performs “dispenses bio-ink or support material in a specific pattern and at specific positions”], and an adjustable print stage [“printer stage or receiving surface”] ([0066, 0078- 0079]), 
wherein the material storage unit comprises: at least one syringe [“In some embodiments, a cartridge is a syringe or a needle”] barrel holder [“printer head comprises a means for receiving and holding more than one cartridge”], each syringe barrel holder comprising multiple syringe barrels 
Murphy does not teach limitations as shown above with 
(i) its robotic bioassembly system/bioprinter to comprise a multiaxis robot comprising a robotic arm having a robotic arm effector component,
(ii) each syringe barrel holder comprising at least one displacement sensor for ensuring correct seating of syringe barrels in the holder.
(iii) wherein the robotic arm is configured to print biomaterial from at least one syringe barrel from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm.
Bheda teaches a robotic bioassembly workstation [system 100 of fig. 1] component comprising a framed housing [any housing for the system 100] comprising
a multi-axis robot comprising a robotic arm [the robotic arm 121] having a robotic arm effector component [top of the arm like item element 122], a robotic controller [part of the controller 101], a material storage unit [e.g., spools 130s or interior chamber inside the 122], a material dispensing system, and an adjustable print stage [table 110] (fig. 1, [0114- 0116]); and
wherein the robotic arm is configured to print [“multi-axis robotic arm is configured to sequentially deposit said at least said portion of said 3D object”] biomaterial from at least one syringe barrel [“the extrusion needle 123”] from a plurality of directions [robotic arms 121, in various embodiments… be configured as a six-axis robotic arm.”] onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm ([0016], Claim 47).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Bheda and Murphy because they both related to fabricating/manufacturing objects/tissue constructs based on the 3D model of the object using a printer head, and incorporate the robotic arm feature of the Bheda in the bioprinter of Murphy to allow printing of its biomaterial as in Bheda’s system. Doing so biomaterial can be dispensed at any location of the fabricating object/tissue construct from any approach angle thereby improving the system of Murphy (Bheda, [0116]). Furthermore, Bheda teaches details for Murphy about implementation details about how one of the bioprinter can utilize a robotic means under control of a processor and software as part of fabricating or manufacturing one or more tissue constructs (Murphy, [0100]).
Murphy in view of Bheda still does not clearly teach each syringe barrel holder comprising at least one displacement sensor for ensuring correct seating of syringe barrels in the holder as claimed.
Stobbe teaches a computer controlled dispensing system for biomaterial [“bioreactor system”] comprising a holder/housing [housing of fig. 3 or “housing parts 10a, 10b” of fig. 1] of a pluralities of objects [“diaphragm 31, 311”] for and at least one displacement sensor [“corresponding displacement sensor 34, 344”/ displacement sensor 14 which can be of “different types” as discussed in para. 0049] for ensuring correct seating of objects in the holder ([0059, 0185- 0189]).
Stobbe in the system of Murphy in view of Bheda because they both related to a computer controlled dispenser, and use a displacement sensor of Stobbe in syringe barrel holder to adjust the positioning of syringe barrels/cartridge in Murphy in view of Bheda’s system accordance to the techniques of Stobbe’s system. Doing so even if the various syringes of the Murphy in view of Bheda’s system are not correctly placed for any reasons (e.g., vibration) their position can be adjusted in correct position in realtime (on-line) as suggested by Stobbe’s disclosure (Stobbe, [0185]). Accordingly, the combination of Murphy, Bheda, and Stobbe (MBS) teaches each and every limitation of the claim 1 and render invention of this claim obvious to PHOSITA.

Regarding claim 27, MBS further teaches the bioassembly system according to claim 1, wherein the software is further configured to cause the hardware processor, when executed by the hardware processor, to perform the following 
adding at least one object [“suitable shapes for objects”] to an object modeling environment [software that allows “building of object 151 based on a mathematical model of object 151” of Bheda] at the user interface, wherein adding comprises selecting [“an object by modifying the color” is well-known to be performing first selecting before performing modifying in GUI], creating, importing or a combination thereof, and further wherein each added object is associated with an object list comprising material parameters (Murphy, [0008, 0107- 0108, 0203], Bheda, [0096-0097]),
one or more operations on the one or more objects in the modeling environment [GUI of the computer with CAD for the model of the object to be fabricated/constructed/manufactured] to render a desired volumetric model; transmitting the rendered volumetric model to the robotic bioassembly workstation with a print and/or assembly command, and printing and/or assembling a bioconstruct in accordance with the rendered volumetric model (Murphy, [0078, 0204], fig. 5, Bheda, [0096-0097]).
Regarding claim 2, MBS in the above combination further teaches the bioassembly system according to claim 27, wherein adding an object to the object modeling environment comprises selecting at least one object from a panel of stored objects (Murphy, [0008, 0106] & Bheda, [0096]).

Regarding claim 3, MBS in the above combination further teaches the bioassembly system according to claim 2, wherein the panel [“suitable shapes for objects”] of stored objects comprises one or more of [“building of an object of any shape” of Bheda] a cube, a cylinder, a sphere and a pyramid (Murphy, [0106], Bheda, [009, 0096]).

Regarding claim 4, MBS further teaches the bioassembly system according to claim 27, wherein adding an object to the object modeling environment comprises creating an object by to at least one of: 
sketching a 2-dimensional bounded construct and extruding a boundary to form a model volumetric object (Murphy, [0107]); 

sketching an unbounded curve and selecting a diameter to form a model tube object; and
 selecting input parameters to form a model vascular tree (Murphy, [0189]).

Regarding claim 9, MBS The bioassembly system according to claim 27, wherein after transmitting and prior to printing the rendered object model, a simulation [simulation is well-known to be used “for building a three dimensional object” in 3D printing art] operation is performed on the rendered object model (Bheda, [003, 0096]).

Regarding claim 10, MBS in the above combination further teaches/suggests the bioassembly system according to claim 27, wherein after transmitting and prior to printing the rendered object model, at least one materials 6test print is conducted and information derived from the test print is applied to guide the printing and may be the memory is configured to store the information for future printing applications (Bheda, [003, 0096]).
Regarding claim 12, MBS further teaches the bioassembly system according to claim 1, wherein the framed housing is operationally accessible to a user from multiple 

Regarding claim 13, MBS further teaches the bioassembly system according to claim 1, wherein the multi-axis robot comprises a six-axis robot (Bheda, [0116]).

Regarding claim 14, MBS further teaches/suggest the bioassembly system according to claim 1, wherein the material dispensing system comprises extrusion syringe dispensers adapted for direct writing a biomaterial onto a substrate [table] (Murphy, [0070, 0087] & fig. 1 of Bheda).

Regarding claim 15, MBS further teaches/suggests the bioassembly system according to claim 14, wherein dispensing from the material dispensing system is effectuated at an angle oblique [“build volume of object 151 from any approach angle” with 6DOF or 7DOF] to a plane of a surface of a print substrate (Bheda, [0116, 0118]).
Regarding claim 16, MBS further teaches/suggests the bioassembly system according to claim 1, wherein the robotic arm effector component comprises one or more effectors selected from printing tools [“an extrusion head 122” is a printing tool], staging and assembling tools, and sensors, and the system further comprises automatic tool exchange functionality [automatic changing the tool functionally is well-known to the tip of the robotic arm to use different tips/end effectors for different purposes] for effectuating automated exchange of tools at the effector component as dictated by a print and/or assembly command (Bheda, [0092]).
Regarding claim 17, MBS further teaches the bioassembly system according to claim 16, wherein printing tools are selected from a gripper, a syringe barrel adapting holder and a dispenser, and wherein the staging and assembling tools are selected from picking, placing, and positioning tools, and wherein the sensors are selected from a laser displacement sensor and a photoelectric sensor (Murphy, [0005, 0067], Bheda, [0017] & Stobbe, [0049]).

Claim 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MBS as in claim 1 and in further view of Bradbury et al. (US 20040243481 A1, hereinafter Bradbury).

Regarding claim 6, MBS further teaches wherein adding an object to the object modeling environment comprises importing [“the model is created elsewhere and imported into CAD/CAM controller 101”] an object by importing model files created in external programs ([0096]).
 However, MBS is silent on disclosing the imported model files define medical images generated from a medical imaging technology.
Bradbury teaches a bioassembly system [system of fig. 1] comprising a tissue modeling component [server computer 18/ HOST computer system 14] that designs a model by adding at least one object to an modeling environment, wherein adding an object to the object modeling environment comprises importing an object by importing model files [data from MRI or CAT device 70/72] created in external programs [program of “The client computing system 12”], wherein the imported model files MRI 70] (Fig. 1 & associated texts, [0068], fig. 24).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Bradbury in the system of the MBS because they both related to bioprinting system, and add the objects by importing model files (e.g., “define medical images generated from a medical imaging technology”) created in external programs, while generating models that is transmitted to a bioprinter in Murphy’s system. Doing so designing step (e.g., “increase in responsiveness”) of tissue construct can be quicker in the system of MBS (Bradbury, [0011] & Murphy, [0017]). 

Regarding claim 7, Bradbury in the above combination further teaches the bioassembly system according to claim 6, wherein the medical imaging technology is selected from magnetic resonance imaging, computerized tomography, X-ray radiography, medical ultrasound, endoscopy, elastography, tactile imaging, thermography, medical photography and positron emission tomography ([0042]).

Regarding claim 8, MBS in view of Bradbury further teaches the bioassembly system according to claim 6, wherein the medical images are specific to a patient and the rendered object model is personalized to specific needs of the patient (Murphy, [0035] & Bradbury [0044- 0045]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MBS as in claim 1 and in further view of Hof et al. (US 20130158970 A1, hereinafter Hof). Hof is reference of the record.

Regarding claim 5, MBS although teaches of vascular tree, it does not clearly teach its model to include input parameters to form a model vascular tree, wherein the input parameters for form a model vascular tree comprise starting diameter, order length, ratio, number of orders, and ending diameter as claimed.
Hof teaches a model vascular tree that allows selecting input parameters for form a model vascular tree comprise starting diameter, order length, ratio, number of orders, and ending diameter ([0052, 0072, 0086]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Hof in the system of MBS because they both related to analyzing of the model of the living cells in a computer, and cause the MBS’s computer system to generate vascular model for the vascular tree that comprise starting diameter, order length, ratio, number of orders, and ending diameter as in Hof. Doing so the computer system of MBS also can be used to analyze additional organs like (vascular organs such as “splitting tubular organs”) thereby expanding the usability of the MBS’s system.

Claims 18 – 22 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MBS as in claim 1 and in further view of de Smet (US 20090157226 A1).
Regarding claim 18, MBS is silent on disclosing the robotic arm effector comprises a laser displacement sensor and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor as claimed. Therefore, although MBS’s system can calibrate robotic means, it does not teach of calibrating of the peripherals such as printer stage/receiving surface.
de Smet teaches a calibration system for a robotic means [“robot 10”] and its peripherals (fixers/stages 12, analogous to Murphy’s “printer stage or receiving surface”) ([0002], fig. 1). More specifically, de Smet teaches a system [system of fig. 1] comprising a robotic arm and a robotic arm effector [“robot 10 would typically include an end-effector 11”] that comprises a laser displacement sensor [“lasers, 31, are mounted in the emitter 30” shown in figs. 1 - 3], an adjustable stage [“a fixture 12” comprising a receiver 20, wherein the receiver 20 can be adjusted with 3 degree of freedom (“3DOF orientation”)] comprising a leveling mechanism comprising a manual component [e.g., “receiver 20”, wherein the calibration of the receiver 20 is enhanced by the data of the emitter/laser 30 and “The orientation of the receiver 20 can then be further refined as part”] enhanced by feedback from the laser displacement sensor ([0037, 0048-0049]). 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of de Smet and MBS because they both related to a processor/controller controlling the movement of a robotic arm having 6DOF, and an adjustable print stage, and modify the system of MBS to add a laser displacement sensor in its robotic arm end effector and a leveling mechanism with a 

Regarding claim 28, MBS in view of de Smet further teaches the bioassembly system according to claim 18, wherein the software is further configured to cause the hardware processor, when executed by the hardware processor, to perform the following: adding at least one object to an object modeling environment at the user interface, wherein adding comprises selecting, creating, importing or a combination thereof, and further wherein each added object is associated with an object list comprising material parameters; performing one or more operations on the one or more objects in the modeling environment to render a desired volumetric model; transmitting the rendered volumetric model to the robotic bioassembly workstation with a print and/or assembly command; and printing and/or assembling a bioconstruct in accordance with the rendered volumetric model (Murphy, [0008, 0107- 0108, 0203], figs. 4- 5, Bheda, [0118]).
Regarding claim 19, MBS in view of de Smet further teaches the bioassembly system according to claim 28, wherein staging [performing of printing on the stage using of the robotic arm effector as needed] comprises picking and positioning a print substrate onto the print stage and the method comprises at least one step of staging and printing onto the print substrate (Murphy, [0066, 0070] & Bheda, [0116]).
Regarding claim 20, MBS further teaches the bioassembly system according to claim 19, wherein the print substrate comprises variable surface topography (Murphy, [0070], Bheda, [0009, 0096]).

Regarding claim 21, MBS in view of de Smet further teaches the bioassembly system according to claim 19, wherein assembling comprises picking and positioning a first printed construct relative to a second construct, the second construct selected from a second printed construct and a provided construct (performing of the fabricating/manufacturing/printing of more than one products of the MBS in view of de Smet’s system as needed by the user which depends on user’s need).

Regarding claim 22, MBS further teaches the bioassembly system according to claim 19, wherein the material dispensing system comprises multiple syringes [multiple robotic arms 121 can have multiple needles/syringes], each syringe containing comprises one material or bio-material, wherein dispensing from a syringe comprises dispensing [“extrusion needle 123 can deposit material at any location in the build volume of object 151”] one material or biomaterial at a time (Murphy, [0061-0062, 0086] & Bheda, [0092, 0118]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20120116568 A1) in view of Bheda (US 20190001550 A1), and in further view of de Smet (US 20090157226).

Regarding claim 32, Murphy teaches/suggests7 a 3-D design, fabrication and assembly system [system of Murphy] comprising 
a modeling component  [“a computer module generating a series of commands”] and a robotic assembly workstation component [actual bio-printer], a hardware processor coupled to a memory, the modeling component comprising a user interface [“graphic user interface (GUI)”], at least one suite of tools [“touchscreen or multi touchscreen”] for performing an object operation selected from creating, editing, modeling, transforming, image property modulating, sketching, print supporting, simulating, material testing and combinations thereof, a material database, and software [“Software” at the beginning of the para. 0099] executable by the hardware processor and configured to cause the hardware processor, when executed by the hardware processor to facilitate a method for designing a volumetric model [“computer module presents, via a display screen, a three-dimensional GUI” or  “three-dimensional visual representation of a desired tissue construct”] of a construct at the user interface ([0052, 0099- 0107]), 
the modeling component being operationally linked [“the commands from the software program were provided to the bioprinter,”] to the robotic assembly workstation component ([0204]),
 the robotic assembly workstation component comprising a framed housing [at least one of the bioprinter of the Murphy’s are well-known to have a housing] comprising a multi- axis robot [“the printer head” or the any robot that is used in Murphy’s robot whose speed can be controlled by the “computer code”] any controller that controls “robot speed”], a material storage unit [“a reservoir supplies bio-ink and/or support materials to one or more cartridges for dispensing via a dispensing orifice”], a material dispensing system, and an adjustable print stage [“printer stage or receiving surface”] ([0066, 0078-80079, 0146]),
While Murphy mentions of using of the robot means while performing bioprinting, it still does not elaborate about the type of the robot it has utilized. Therefore, Murphy does not teach its robot means to comprise:
 a multi-axis robot comprising a robotic arm having a robotic arm effector component … wherein the robotic arm effector component comprises a laser displacement sensor and
 the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor, and 
(iii) wherein the robotic arm is configured to print material from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm as claimed.
Bheda teaches/suggests a 3-D design, fabrication and assembly system [system 100] comprising a robotic assembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm [arm 121] having a robotic arm effector component [e.g. element 122], a robotic controller [controller 101], a 
wherein the robotic arm is configured to print material [material from the tip of the needle 123] from a plurality of directions onto a surface [building an object 151 on the surface of the table 110] of the adjustable print stage based on an adjustable movement of the robotic arm ([0116-017, 119], Claim 47).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Bheda and Murphy because they both related to fabricating/manufacturing objects/tissue constructs based on the 3D model of the object using a printer head, and incorporate the robotic arm feature of the Bheda in the bioprinter of Murphy to allow printing of its biomaterial as in Bheda’s system. Doing so biomaterial can be dispensed at any location of the fabricating object/tissue construct from any approach angle thereby improving the system of Murphy (Bheda, [0116]). Furthermore, Bheda teaches details for Murphy about implementation details about how one of the bioprinter can utilize a robotic means under control of a processor and software as part of fabricating or manufacturing one or more tissue constructs (Murphy, [0100]).
	Murphy in view of Bheda still does not teach the robotic arm effector component comprises a laser displacement sensor and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor.
de Smet teaches a calibration system for a robotic means [“robot 10”] and its peripherals (fixers/stages 12, analogous to Murphy’s “printer stage or receiving system of fig. 1] comprising a multiaxis robot comprising a robotic arm having a robotic arm effector component [“robot 10 would typically include an end-effector 11”], a robotic controller, peripheral like 12 shown in fig. 1 with adjustable receiver 20], wherein: the robotic arm effector component comprises a laser displacement sensor [“lasers, 31, are mounted in the emitter 30” shown in figs. 1 - 3], and the adjustable print stage comprises a leveling mechanism comprising a manual component [receiver 20] enhanced [“The orientation of the receiver 20 can then be further refined as part”] by feedback from the laser displacement sensor ([0037, 0048-0049]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to incorporate the teachings of de Smet in the system of Murphy in view of Bheda because they both related to a calibration system of a robotic application, and modify the at least one bioprinter system of Murphy in view of Bheda to utilize and calibrate a robot with robotic arm and arm effector component with laser displacement sensor and to install a manual component (receiver 20) on the adjustable stage as in de Smet. Doing so moving of the syringes/cartridges of the Murphy can be performed by the robotic arm effector that is properly calibrated with its stage by using data/feedback from a laser displacement sensor rather than allowing a person to move the syringes for dispensing which risks the contaminations of biomaterials as can be clear to PHOSITA. Thus, when Murphy in view of Bheda’s bioprinter d performs calibration as in (de Smet), the modified bioprinter of Murphy in view of de Smet will .
Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3668.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2118                                                                                                                                                                                             









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Murphy is reference of the record.
        2 Please see the attached “NovoGen MMX printer” & “Explaining the Future.com_Bioprinting” NPL documents (provided during last office action) for example evidence. Furthermore, placing the components of the bioprinter of the Murphy within a housing constitutes merely “making portable” not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, MPEP 2144.04 (V).
        
        3 Please see Spec para. 0177 (“components that attach to J5 and J6”) & dependent claim 16 for example end effector component.
        
        4 “A controller is provided for directing the robotic arm, extrusion head and the turn-table” (emphasis added).
        5 claim requires only one operation out of many operations because of “an object operation”. Also these operations fall on native capability of the computer of the Murphy because this computer allows user to make all these object operations as needed.
        6 Performing of the test print is well-known in the printing art such as test printing of a paper before performing of actual printer once new cartridge is installed as can be clear to PHOSITA in order to make sure that the desired print can be performed or the printer is actually in good condition. Thus, test printing in Murphy’s bioprinter would be also within the reach of PHOSITA based on disclosure of Murphy
        7 Please see rejection of claim 1 for additional details about Murphy’s teachings.
        8 “bioprinting involves using a computer to configure parameters such as print height, pump speed, robot speed, or combination thereof” (emphasis added). If the robot speed is controlled means there is a robot. PHOSITA would understand portion of the printer head as robot or wide verities of robot can be used in known Murphy’s bioprinter